•           •           •     
  •          •         •


  
 

MEMORANDUM OPINION

No. 04-10-00333-CV

IN RE Gerarda Escamilla LUNA, As Next Friend of Minors Yazmin Alejandra Escamilla and
Andreina Torres Escamilla

Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   May 26, 2010

PETITION FOR WRIT OF MANDAMUS DENIED
            On April 29, 2010, relator filed a petition for writ of mandamus and an emergency motion
for temporary relief.  On April 30, 2010, this court requested a response and denied the emergency
motion for temporary relief in part.  On May 5, 2010, relator filed a second emergency motion for
temporary relief.  The court has considered relator’s petition for writ of mandamus and real party in
interest’s response and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
the petition for writ of mandamus, the emergency motion for temporary relief, and the second
emergency motion for temporary relief are DENIED.  See Tex. R. App. P. 52.8(a). 
  PER CURIAM